Citation Nr: 0514010	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-01 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to special 
monthly compensation for aid and attendance, or for being 
housebound.  

Previously, the veteran had appealed a July 1997 rating 
decision which granted service connection for PTSD and 
assigned a 10 percent rating.  Subsequently, the RO in an 
October 1998 rating decision granted a 50 percent rating for 
PTSD.  

Also, on appeal was the denial of a total rating based on 
individual unemployability due to service-connected 
disability (TDIU), denied by the RO in a September 2000 
rating decision.  The Board of Veterans' Appeals (Board) 
remanded the claims for an increased rating for PTSD and TDIU 
in November 2000.  

The RO granted entitlement to TDIU in a January 2003 rating 
decision.  The decision has resulted in there being no case 
or controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

In February 2003, the veteran withdrew his claim for a higher 
initial rating for PTSD.  38 C.F.R. § 20.204 (2004).  As a 
result, the only remaining issue for appellate consideration 
is eligibility for special monthly compensation, as is set 
out on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was examined by VA in March 2003 to determine if 
a service-connected disability caused the veteran to be in 
need of aid and attendance or housebound.  The VA physician 
indicated the veteran needed daily personal health care 
services, but stated they were necessary because of his 
residuals of a cerebrovascular accident.  A November 2002 VA 
neurology examination noted the veteran had residuals of a 
stroke, which include right hemiparesis, right-sided 
spasticity and hyperflexia, and expressive aphasia.  

The veteran's representative, in March 2004, raised a claim 
for service connection for hypertensive cardiovascular 
disease.  His representative asserted the veteran's service-
connected diabetes mellitus aggravated the veteran's non-
service connected hypertensive cardiovascular disease.  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of his service-connected 
condition, the veteran is to be compensated for degree of 
disability (but only that degree) over and above degree of 
disability existing prior to aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

If service connection for hypertensive cardiovascular disease 
was granted, as provided in Allen, that would affect the 
issue of whether a service-connected disability required the 
veteran to be in need of aid and attendance or to be 
housebound.  For that reason the Board has concluded the 
issues are inextricably intertwined.  Smith v. Gober, 236 F. 
3d. 1370, 1372 (Fed. Cir. 2001).  

As the issue of service connection for hypertensive 
cardiovascular disease has not been addressed by the RO, the 
claim must be remanded to allow the RO to address the issue 
of service connection for hypertensive cardiovascular 
disease.  In Bernard v. Brown, 4 Vet. App. 384 (1993), the 
United States Court of Veterans Appeals held that before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  

Accordingly, the case is REMANDED for the following actions:  

Inasmuch as the issue of service 
connection for hypertensive heart disease 
is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to special monthly 
compensation based on the need for aid 
and attendance or being housebound, the 
VA should take appropriate adjudicative 
action with respect to that issue, and 
provide the appellant and his 
representative, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and his 
representative, should be furnished with 
a statement of the case and given time to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




